Citation Nr: 0700752	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  03-25 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for non-alcoholic 
sclerotic hepatitis (NASH), secondary to service-connected 
Leishmaniasis disease.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to NASH.

3.  Entitlement to service connection for liver, spleen, and 
anemic disorders, claimed as secondary to NASH.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years, 
including a period in the Persian Gulf, and retired in 
October 1995.

This claim is on appeal from the Reno, Nevada, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in March 2005.  A transcript of the hearing is of 
record.

This case was remanded by the Board in May 2005 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of hepatitis or any 
symptoms reasonably attributable thereto.

2.  NASH was not diagnosed until 2001.

3.  The post-service medical evidence does not relate the 
veteran's currently-diagnosed NASH with any event or 
occurrence on active duty service. 

4.  Disability due to diabetes mellitus is not the result of 
a service-connected disease or injury.

5.  The veteran's current complaints of liver, spleen, and 
anemia are part and parcel of his claim for NASH; anemia is 
not current shown.


CONCLUSIONS OF LAW

1.  NASH was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Disability due to diabetes mellitus is not proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  Liver, spleen, and anemic disorders, claimed as secondary 
to NASH, are not proximately due to or the result of service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 1113, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2006).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In addition, the regulations provide that service connection 
is warranted for disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends, in essence, that he should be granted 
service connection for NASH.  He alternatively maintains that 
he had elevated blood levels during military service 
indicating liver disease.  On the other hand, he contends 
that treatment for service-connected Leishmaniasis disease 
caused his additional medical problems.

At a March 2005 hearing before the Board, the veteran 
testified that he suffered flea bites while serving in the 
Persian Gulf and was diagnosed and service-connected with 
Leishmaniasis.  He indicated that he underwent a Persian Gulf 
War examination in 2000 and had an abnormal blood test and 
was given medication.  He reported that he was diagnosed with 
diabetes the same year.  

The veteran's friend testified that she had done research 
into Leishmaniasis treatment and that the treatment for the 
disorder caused hypoglycemia and liver problems.  She 
indicated that she had reviewed the evidence and that the 
veteran had not had regular blood work during military 
service.  She stated that the veteran's follow-up included 
liver function test monitoring and observing for signs and 
symptoms that may suggest that he needed a liver biopsy.  She 
went on to explain the mechanism for Leishmaniasis, although 
the record was not clear as to her medical credentials.

Upon further questioning, the veteran acknowledged that he 
did not know if he had anemia or a spleen disorder.  He 
indicated that he had an enlarged spleen and had been told 
that his liver was enlarged.  His friend offered that the 
veteran's private physician had told him that his enlarged 
spleen and liver were due to Leishmaniasis.  She also 
reported that he was anemic.  When asked, the veteran 
indicated that there was no liver disorder separate from 
hepatitis.  The veteran submitted multiple articles and other 
evidence in support of his claim at the hearing.

Historically, the veteran showed an elevated Leishmania 
antibodies titer in May 1996.  He was diagnosed with 
Leishmania Tropica dermatitis.  In April 1998, he was service 
connected for a rash on the upper right arm as due to 
Leishmaniasis.  

In March 1999, the veteran was noted to have elevated liver 
function tests.  March 1999 laboratory testing reflected an 
SGOT level of 37 IU/L (reference range up to 37) and an SGPT 
of 64 IU/L (reference range up to 40).  In August 1999, he 
filed a claim which included liver, spleen, and anemia 
symptoms, which he attributed to Leishmaniasis, which was 
denied as not well grounded.  

In a September 1999 VA gastrointestinal examination, the 
veteran related that he had been told that he had abnormal 
liver function tests with 2 to 2 1/2 times elevation of SGOT 
and SGPT.  After a physical examination, clinical impressions 
included mild hepatocellular damage.  The examiner reported 
that the possibility of fatty liver could not be excluded.  A 
September 1999 CT scan of the abdomen and pelvis showed a 
normal spleen and liver.

In an October 2002 rating decision the RO denied the claims.  
While outpatient treatment records reflected a diagnosis of 
NASH (sometimes noted as "presumed") and the onset of 
diabetes mellitus in July/August 2001, none of the treating 
physicians related the disorders to military service nor 
associate diabetes mellitus with NASH.  

In an April 2004 Infectious Disease (ID) consultation, the 
veteran reported a history of cutaneous Leishmaniasis in the 
1990s with a rash on the inner side of the upper right arm.  
The physician noted the elevated titers and reflected that 
the veteran reported that he was told that he had an enlarged 
spleen.  The ID physician concurred with the diagnosis of 
NASH, although the veteran had never had a liver biopsy.  

The ID physician further indicated that "concern of 
Leishmaniasis [was] warranted."  However, in the clinical 
assessment he noted that in the areas of Iraq and Kuwait 
cutaneous Leishmaniasis occurred and that there were many 
different species of Leishmaniasis and all of them could 
potentially cause visceral disease but that it was "highly 
uncommon."  The physician suggested follow-up of other 
causes such as chronic fatigue syndrome and Epstein-Barr 
virus.  

In May 2005, the Board remanded the claim to clarify the 
diagnoses and to rule/in or rule/out whether Leishmaniasis 
was related to the disorders on appeal.  

In a June 2005 VA follow-up opinion, the reviewing physician 
noted that the claims file had been reviewed.  He went on to 
describe the pathophysiology of fatty liver disease and the 
various forms, including nonalcoholic fatty liver disease.  
He further indicated that the serum test of Leishmaniasis was 
negative but that the veteran would continue to have a 
positive special skin test for the rest of his life.  

As to specific questions, the reviewing physician indicated 
that he had reviewed the medical literature and found no 
evidence that Leishmania donovani could cause diabetes 
mellitus.  He reflected that there was definitely a 
connection between Leishmania donovani and hepatomegaly, 
splenomegaly, and an anemic condition in the acute phase but 
that he had no way of knowing whether the veteran's 
hepatosplenomegaly was due to exposure to Leishmania donovani 
and that it would require pure speculation.  

In denying the claims, the Board finds that there is no 
competent supporting evidence that NASH is related to 
service-connected Leishmaniasis.  The most recent physician 
could not associate the two without resort to speculation and 
the previous reviewing physician indicated that it was 
"highly uncommon" for cutaneous Leishmaniasis to cause 
visceral pathology.  Except for the veteran's statements and 
testimony and the testimony of a friend of unknown 
credentials, no competent professional has associated NASH 
with the veteran's service-connected Leishmaniasis.  The 
veteran has submitted many exhibits, including medical 
literature and other articles, in support of his claim but 
none of it relates directly to his particular case.  
Therefore, it is of little probative value and cannot 
establish a medical relationship.

Next, to the extent that the veteran contends that diabetes 
mellitus is due to NASH, the claim for secondary service 
connection fails because NASH is not service-connected.  
Significantly, as discussed above, the veteran is not 
currently service-connected for NASH.  Because he is not 
service-connected for the underlying condition claimed, there 
can be no reasonable claim on a secondary basis under the 
provisions of 38 C.F.R. § 3.310 (2006) and Allen v. Brown, 7 
Vet. App. 439 (1995).  

Similarly, the claim for liver, spleen, and anemic disorders 
claimed as secondary to NASH must also be denied as the 
underlying condition is not service-connected.  

In an alternative argument, the veteran asserts that 
treatment for Leishmaniasis caused diabetes mellitus; 
however, the veteran and his friend have offered only their 
own unsubstantiated opinions of a medical connection.  The 
evidence is devoid of a relationship between Leishmaniasis 
treatment and diabetes, this includes any increase in 
disability due to diabetes.  

The Board has also considered the claims on a direct basis.  
However, there is no competent evidence that NASH, diabetes, 
or liver/spleen/anemia, or any symptoms reasonably 
attributable thereto, developed during service.  Rather, at 
time of separation from service, the endocrine and abdomen 
assessments were normal.  Blood sugar testing and urine 
glucose levels were normal at the time of a retirement 
physical.  The Board finds that such contemporaneous evidence 
is more probative than any assertion that he developed the 
disorders during service.  

Furthermore, elevated liver enzymes were not shown until 
1999, some 4 years after military discharge.  At the time of 
initial diagnosis, he did not report an in-service history of 
liver difficulty.  His silence essentially constitutes 
negative evidence.  In addition, no professional has linked 
NASH, diabetes, or liver/spleen/anemia to service.  Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence, and 
a bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Therefore, the claims are denied on a direct 
basis.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in July 2002, August 2004, and June 2005.  He has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in March 2005.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issues on appeal was obtained in June 2005.  The 
available medical evidence is sufficient for adequate 
determinations.  

In addition to the veteran receiving notification of what 
type of information and evidence he needed to substantiate 
his claims for service connection, he was provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date by correspondence dated 
in September 2006.  However, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot as the claim has been denied.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  




ORDER

The claim for entitlement to service connection for NASH is 
denied.

The claim for entitlement to service connection for diabetes 
mellitus, claimed as secondary to NASH, is denied.

The claim for entitlement to service connection for liver, 
spleen, and anemic disorders, claimed as secondary to NASH, 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


